                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MARIA GUADALUPE REYES GAONA,                     §
ET AL.,                                          §
                                                 §               5-20-CV-00473-FB-RBF
                  Petitioners,                   §
                                                 §
vs.                                              §
                                                 §
U.S. DEPARTMENT OF HOMELAND                      §
SECURITY, ET AL.,                                §
                                                 §
                  Respondents.                   §

                       ORDER SETTING TELEPHONIC HEARING

       Before the Court is the status of the above-referenced case, which was referred for

disposition of all pretrial matters pursuant to Rules CV-72 and 1 of Appendix C of the Local

Rules of the United States District Court for the Western District of Texas. See Dkt. No. 4. IT IS

ORDERED that this case is set for a telephonic hearing before me on July 31, 2020 at 1:30 pm.

       The parties must call in at least 5 minutes before the start of the hearing and check in with

the Courtroom Deputy, Ms. Amy Jackson. The use of speaker phones is prohibited during a

telephonic appearance. Counsel must use the following call-in information to appear by phone:

       Toll free number: 877-402-9753
       Access code: 8309798
       Participant Security Code: 93075

       IT IS SO ORDERED.

       SIGNED this 29th day of July, 2020.




                                             RICHARD B. FARRER
                                             UNITED STATES MAGISTRATE JUDGE
